Exhibit 10.1
WGL HOLDINGS, INC.
DIRECTORS’ STOCK COMPENSATION PLAN,
as amended and restated
ARTICLE I
DEFINITIONS
     1.01 Affiliate means any “subsidiary” or “parent” corporation of the
Company (as such terms are defined in section 424 of the Code).
     1.02 Board means the Board of Directors of the Company.
     1.03 Code means the Internal Revenue Code of 1986, as amended.
     1.04 Common Stock means the common stock of the Company.
     1.05 Company means WGL Holdings, Inc. and includes any predecessor or
successor in interest.
     1.06 Date of Award means each January 1 or such other date as determined by
the Board during the term of the Plan.
     1.07 Participant means a member of the Board who satisfies the requirements
of Article IV.
     1.08 Plan means the WGL Holdings, Inc. Directors’ Stock Compensation Plan,
as amended and restated.
ARTICLE II
PURPOSES
     The Plan is intended to assist the Company in promoting a greater identity
of interest between the Company’s non-employee directors and its shareholders,
and to assist the Company in attracting and retaining non-employee directors by
affording Participants an opportunity to share in the future success of the
Company.
ARTICLE III
ADMINISTRATION
     The Plan shall be administered by the Human Resources Committee of the
Board, or such other person or group as the Board may designate, in a manner
that is consistent with the provisions of this Plan. The person or group
administering the Plan shall not be liable for any act done in good faith with
respect to this Plan. All expenses of administering this Plan shall be borne by
the Company and its Affiliates.
ARTICLE IV
ELIGIBILITY
     Each member of the Board who is not an employee of the Company or an
Affiliate, and who has not been employed by the Company or any of its Affiliates
during the twelve months preceding the Date of Award will participate in the
Plan during his or her service on the Board.

 



--------------------------------------------------------------------------------



 



ARTICLE V
AWARDS
     Shares of Common Stock will be awarded to each Participant as of each Date
of Award. Subject to Article VIII’s limitation on the number of shares of Common
Stock which may be issued under the Plan, on each Date of Award each Participant
will be awarded 1,800 shares of common stock, as may be adjusted under
Article VIII. The Board may from time to time increase or decrease the number of
shares to be awarded to individual Participants under the Plan. The Board may
grant a proportionate award to a Participant who joins the Board or becomes
eligible for an award during any year.
ARTICLE VI
VESTING OF SHARES
     The shares of Common Stock awarded under the Plan will be immediately
vested and nonforfeitable. Subject to the requirements of Article IX, the shares
awarded under the Plan may be sold or transferred by the Participant at any
time.
ARTICLE VII
SHAREHOLDER RIGHTS
     Participants will have all the rights of shareholders with respect to
shares of Common Stock awarded under the Plan. Accordingly, Participants will be
entitled to vote the shares and receive dividends.
ARTICLE VIII
SHARES AUTHORIZED
     Up to one hundred fifty-six thousand nine hundred eighty-three (156,983)
shares of Common Stock may be awarded under the Plan. If the Company effects one
or more stock dividends, stock split-ups, subdivisions, reclassifications, or
consolidations of shares, or other similar changes in capitalization after the
Plan’s adoption by the Board, the maximum number of shares that may be awarded
under the Plan shall be proportionately adjusted.
ARTICLE IX
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES
     No Common Stock shall be awarded and no certificates for shares of Common
Stock shall be delivered under the Plan except in compliance with all applicable
federal and state laws and regulations, any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Company’s shares may be listed. The Company shall have the right to rely on the
opinion of its counsel as to such compliance. Any share certificate issued to
evidence Common Stock issued under the Plan may bear such legends and statements
as the Company may deem advisable to assure compliance with federal and state
law and regulations. No Common Stock shall be awarded and no certificates for
shares of Common Stock shall be delivered until the Company has obtained such
consent or approval as it may deem advisable from regulatory bodies having
jurisdiction over such matters.
ARTICLE X
GENERAL PROVISIONS
     10.01 Unfunded Plan. The Plan, insofar as it provides for awards, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by awards under the Plan. Any liability of the
Company to any person with respect to any award under the Plan shall be based
solely upon any contractual obligations that may be created pursuant to the
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.
     10.02 Rules of Construction. Headings are given to the articles and
sections of the Plan solely as a convenience to facilitate reference. The
references to any statute, regulation, or other provision of law shall be
construed to refer to any amendment to or successor of such provisions of law.

 



--------------------------------------------------------------------------------



 



ARTICLE XI
AMENDMENT OF PLAN
     The Board may amend the Plan from time to time. No amendment may become
effective until shareholder approval is obtained if such approval is required by
any federal or state law or regulation or the rules of any stock exchange on
which the Common Stock may be listed, or if the Board in its discretion
determines that the obtaining of such shareholder approval is for any reason
advisable. No amendment shall, without a Participant’s consent, adversely affect
any rights of such Participant under any award outstanding at the time such
amendment is made.
ARTICLE XII
DURATION OF PLAN
     The Plan will expire on March 4, 2020, the tenth anniversary of its
amendment and restatement by shareholders, if not previously terminated by the
Board or by the shareholders.
ARTICLE XIII
EFFECTIVE DATE OF PLAN
     The Plan will become effective once it is adopted by the Board and approved
by a majority of the votes cast at a duly held shareholders’ meeting at which a
quorum representing a majority of all outstanding voting stock is, either in
person or by proxy, present and voting on the Plan. No awards will be made under
the Plan prior to approval of the Plan by the Company’s shareholders.
 

 